The opinion of the Court, Shepley, C. J., Wells, Rice and Appleton, J. J., was drawn up by
Rice, J.
This is trover for the conversion of a mare, *146the property of the plaintiff. The facts agreed show, that the conversion was in Canada. Both parties are residents of this State as appears from the writ.
Trover is a transitory action, and the venue may be laid in any county. Woodfall’s L. & T. 703; 15 Petersdorff’s Ab. 136, n.; Bac. Ab. Title Action, Local & Trans, a. ; Com. Dig. Trover, art. 7.
In all actions for injuries ex delicto to the person, or to personal property, the venue is in general transitory, and may be laid in any county, though committed out of the jurisdiction of our Courts, or out of the King’s dominions. 1 Chit. PI. 273.
Trover will lie in England for conversion in Ireland. Brown v. Hedges, 1 Salk. 290: Steph. N. P. 2696. Or in another State. Mather v. Trinity Church, 3 S. & R. 509.
A default is to be entered for damages and cost as per agreement of parties.